CRIST, Judge.
Movant in this Rule 27.26 proceeding had pled guilty to four counts of forgery, § 570.090, RSMo. 1978, and was sentenced to serve four concurrent five-year terms with the Department of Corrections. She moved under Rule 27.26 to vacate the sentences, alleging (1) ineffective assistance of counsel, (2) “[cjourts not recognizing mental incompetency and drug addiction,” and (3) withholding of evidence by the state. Mov-ant failed to prove she was entitled to relief under any of the three grounds alleged. However, the judge presiding at movant’s evidentiary hearing did conclude movant did not knowingly or voluntarily plead guilty to the fourth count of forgery, and accordingly set aside movant’s sentence on that count. Rule 27.26(i). Movant appeals from the order denying relief on the remaining three counts. We affirm.
Movant’s sole point on appeal is that her pleas of guilty to the first three counts of forgery were the product of and tainted by her involuntary plea of guilty to the fourth count. The point is raised for the first time here, and as in Plant v. State, 547 S.W.2d 835, 836 (Mo.App.1976), “[t]his variance between movant’s motion and [her] contention on this appeal leaves us nothing to review. A new ground for relief may not be raised on appeal.” Moreover, as the motion court noted, the contention would find no support in the record, for movant’s evidence went almost entirely to establish that she did knowingly and voluntarily plead guilty to the remaining three forgery counts because she was, in fact, guilty and thought it was in her best interest to do so.
Order affirmed.
REINHARD, P. J., and SNYDER, J., concur.